DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.
Claims 1-6, 10-14, 31-36 are pending.
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6, 11-14, and 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1611274, 3GPP TSG RAN WG1 Meeting #87, hereinafter, R1 in view of Jeong et al. (US Pub. No. 2008/0194243) in view of Yang et al. (US Pub. No. 2016/0165640).
Regarding claim 1, R1 discloses a method for two-step contention based random access (section 2.1), comprising:
sending, by a user equipment (UE), an Msg1 (figure 2 2-step: Msg1 (combination of old Msg1 and Msg3 (second paragraph of section 2.1: Preamble+message) message.
R1 further teaches successful two-step random access with the reception of Msg2 which is the combination of old Msg2 and Msg4 (second paragraph of section 2.1 and section 2.2).
R1 does not teach determining that two-step random access of the user equipment is successful, in a case that a UE identifier carried in the Msg1 message is a cell radio network temporary identifier (C-RNTI) and scheduling signaling addressed based on the C-RNTI is received by the user equipment; the method further comprises:
monitoring, by the user equipment, within an Msg2 message receiving window or before an Msg2 message receiving timer times out, the scheduling signaling addressed by using the C-RNTI carried in the Msg1 message.
However, in the same field of random access/contention resolution, Jeong discloses 

monitoring, by the user equipment, within an Msg2 message receiving window or before an Msg2 message receiving timer times out (figure 3 timer 323-341), the scheduling signaling addressed by using the C-RNTI carried in the Msg1 message (paragraphs 31 and 36-40: the UE includes the C-RNTI in the L2/L3 message; the ENB determines whether the UE has valid C-RNTI by checking whether the L2/L3 message is an initial access message. If the L2/L3 is an initial access message, the ENB transmits a contention resolution (CR) message scheduled; if L2/L3 is not, the ENB transmits scheduling command including C-RNTI in UE specific control information over DL control channel 337).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in R1 determining that two-step random access of the user equipment is successful, in a case that a UE identifier carried in the Msg1 message is a cell radio network temporary identifier (C-RNTI) and 
monitoring, by the user equipment, within an Msg2 message receiving window or before an Msg2 message receiving timer times out, the scheduling signaling addressed by using the C-RNTI carried in the Msg1 message.
The motivation would have been contention resolution for the UE (paragraph 40: UE won a contention during random access procedure).
R1 does not teach physical layer scheduling signaling and a search space corresponding to the physical layer scheduling signaling addressed by using the C-RNTI is a UE-specific search space.
Jeong further teaches C-RNTI to a scheduling command to be transmitted in any UE specific control information over downlink control channel (paragraph 40 and figure 3 337).
In the same field of endeavor, Yang discloses physical layer scheduling signaling and a search space corresponding to the physical layer scheduling signaling addressed by using the C-RNTI is a UE-specific search space (paragraph 143: for DL grant for scheduling a specific PDSCH transmitted for contention resolution, a PDCCH maybe transmitted through a specific UE-search space).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in R1 physical layer scheduling signaling and a search space corresponding to the physical layer scheduling signaling addressed by using the C-RNTI is a UE-specific search space

claim 2, all limitations of claim 1 are disclosed above. R1 in view of Jeong discloses determining, by the user equipment, whether the user equipment meets a two-step random access triggering condition that a C-RNTI is used as a UE identifier, and sending, by the user equipment, the Msg1 message in a case that the user equipment meets the two-step random access triggering condition, wherein the UE identifier carried in the Msg1 message is the C-RNTI (R1 section 2.1 and figure 2 and Jeong’s paragraphs 36-40: R1 teaches two-step random access with Msg1 and Msg2. Msg1 is a combination of preamble and message (L2/L3 of Jeong with C-RNTI). R1 and Jeong meets the condition of two-step random access by having a C-RNTI and transmits the C-RNTI in Msg1).
Regarding claim 3, all limitations of claim 2 are disclosed above. R1 does not teach but Jeong discloses the user equipment is currently in an uplink synchronization (paragraph 36), and the user equipment has uplink data to be sent while having no uplink resource (paragraphs 36-40: the UE starts the random access procedure in order to receive or to transmit data to network).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in R1 the user equipment is currently in an uplink synchronization and the user equipment has uplink data to be sent while having no uplink resource.
The motivation would have been for communication (uplink/downlink data transfer) between UE and base station.
Regarding claims 4 and 12, all limitations of claims 1 and 11 are disclosed above. R1 further teaches the Msg1 message comprises: a Random Access Preamble 
Regarding claims 5 and 13, all limitations of claims 1 and 12 are disclosed above. R1 further teaches wherein the data portion further comprises data (see figure 1: message portion. Proposal 3 last paragraph) 
Regarding claim 6, all limitations of claim 1 are disclosed above. R1 further teaches receiving, by the user equipment, an Msg2 message, wherein the Msg2 message is a message generated by a network side and corresponding to the Msg1 message (see figure 2: 2-step).
R1 does not teach but Jeong discloses receiving message within an Msg2 message receiving window or before an Msg2 message receiving timer times out, and stopping, by the user equipment, reception of the Msg2 message in a case that the Msg2 message is successfully received by the user equipment (figure 3 timer window 323 and 341; paragraph 40: stop the timer). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in R1 receiving message within an Msg2 message receiving window or before an Msg2 message receiving timer times out, and stopping, by the user equipment, reception of the Msg2 message in a case that the Msg2 message is successfully received by the user equipment.
The motivation would have been to continue random access procedure (paragraph 40).

Regarding claim 11, R1 discloses a method for two-step contention based random access, comprising:

determining, by the network side device, that a contention is successful, in a case that the Msg1 is successfully received by the network side device ((section 2.2 figure 2 2-step: Msg2: contention resolution);
sending, by the network side device, physical layer scheduling signaling addressed, to the user equipment to schedule an Msg2 transmission ((section 2.2 figure 2 2-step: Msg2: contention resolution).
R1 further teaches successful two-step random access with the reception of Msg2 which is the combination of old Msg2 and Msg4 (second paragraph of section 2.1 and section 2.2).
R1 does not teach determining that two-step random access of the user equipment is successful, in a case that a UE identifier carried in the Msg1 message is a cell radio network temporary identifier (C-RNTI) and scheduling signaling addressed based on the C-RNTI is received by the user equipment; wherein the physical layer scheduling signaling addressed based on the C-RNTI or addressed based on a T-CRNTI needs to be sent within an Msg2 message receiving window or before an Msg2 message receiving timer times out.
However, in the same field of random access/contention resolution, Jeong discloses determining that two-step random access of the user equipment is successful, in a case that a UE identifier carried in the Msg1 message is a cell radio network temporary identifier (C-RNTI) (figure 3 step 331: L2/L3 message; paragraphs 36-40: L2/L3 message with C-RNTI as initial access message or not) and scheduling 
wherein the scheduling signaling addressed based on the C-RNTI or addressed based on a T-CRNTI needs to be sent within an Msg2 message receiving window or before an Msg2 message receiving timer times out (figure 3 timer 323-341 and paragraphs 36-41: ENB sends contention resolution (CR) within the timer window to let the UE knows it won the contention access for random access procedure).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Jeong determining that two-step random access of the user equipment is successful, in a case that a UE identifier carried in the Msg1 message is a cell radio network temporary identifier (C-RNTI) and scheduling signaling addressed based on the C-RNTI is received by the user equipment; wherein the physical layer scheduling signaling addressed based on the C-RNTI or addressed based on a T-CRNTI needs to be sent within an Msg2 message receiving window or before an Msg2 message receiving timer times out.
The motivation would have been to let the UE knows it won the contention access for the random access procedure (paragraph 41).
R1 does not teach physical layer scheduling signaling and a search space corresponding to the physical layer scheduling signaling addressed by using the C-RNTI is a UE-specific search space.

In the same field of endeavor, Yang discloses physical layer scheduling signaling and a search space corresponding to the physical layer scheduling signaling addressed by using the C-RNTI is a UE-specific search space (paragraph 143: for DL grant for scheduling a specific PDSCH transmitted for contention resolution, a PDCCH maybe transmitted through a specific UE-search space).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in R1 physical layer scheduling signaling and a search space corresponding to the physical layer scheduling signaling addressed by using the C-RNTI is a UE-specific search space

Regarding claim 14, all limitations of claim 11 are disclosed above. R1 does not teach but Jeong discloses sending, by the network side device, physical layer scheduling signaling addressed based on a T-CRNTI, to the user equipment to schedule an Msg2 transmission, in a case that only the Random Access Preamble in the Msg1 can be successfully received by the network side device while the data portion is not successfully received (paragraph 38).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Jeong sending, by the network side device, physical layer scheduling signaling addressed based on a T-CRNTI, to the user equipment to schedule an Msg2 transmission, in a case that only the Random 
The motivation would have been for initial access message reception.

Regarding claim 31, all limitations of claim 1 are disclosed above. R1 does not teach but Yang discloses a user equipment (figure 11 UE 1120), comprising: a memory (memory 1124), a processor (processor 1122), and computer programs stored in the memory and executable by the processor, wherein, when the computer programs are executed by the processor, the processor is configured to implement the method (paragraph 214-215). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in R1  a user equipment comprising: a memory, a processor, and computer programs stored in the memory and executable by the processor, wherein, when the computer programs are executed by the processor, the processor is configured to implement the method.
The motivation would have been for hardware and software implementation.
Regarding claim 32, all limitations of claim 11 are disclosed above. R1 does not teach but Yang discloses a network side device, comprising: a memory (figure 11 1114), a processor (figure 11 1112), and computer programs stored in the memory and executable by the processor, wherein, when the computer programs are executed by the processor, the processor is configured to implement the method (paragraphs 214-215).

The motivation would have been for hardware and software implementation.
Regarding claims 33 and 34, all limitations of claims 1 and 11 are disclosed above. R1 does not teach but Yang discloses a non-transitory computer readable storage medium, on which computer programs are stored, wherein, when the computer programs are executed by a processor (paragraphs 214-215).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in R1 a non-transitory computer readable storage medium, on which computer programs are stored, wherein, when the computer programs are executed by a processor.
The motivation would have been for hardware and software implementation.
Regarding claim 35, all limitations of claim 36 are disclosed above. R1 does not teach but Jeong discloses in a case that the physical layer scheduling signaling addressed based on the C-RNTI or the temporary C-RNTI is not received by the user equipment within the Msg2 message receiving window or before the Msg2 message receiving timer times out, directly determining the random access to be failed, and attempting subsequent two-step or four-step random access (paragraph 41).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in R1 in a case that the physical 
The motivation would have been to gain contention access to the network.
Regarding claim 36, all limitations of claim 1 are disclosed above. R1 does not teach but Jeong discloses monitoring, by the user equipment, within an Msg2 message receiving window or before an Msg2 message receiving timer times out (figure 3 timer 323-341), scheduling signaling addressed with a temporary cell radio network temporary identifier (T-CRNTI) (paragraphs 31 and 36-40: If the L2/L3 is an initial access message, the ENB transmits a contention resolution (CR) message scheduled based on a T-RNTI allocated to the UE).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in R1 monitoring, by the user equipment, within an Msg2 message receiving window or before an Msg2 message receiving timer times out, scheduling signaling addressed with a temporary cell radio network temporary identifier (T-CRNTI).
The motivation would have been contention resolution for the UE (paragraph 40: UE won a contention during random access procedure).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1611274, 3GPP TSG RAN WG1 Meeting #87, hereinafter, R1 in view of Jeong et al. .
Regarding claim 10, all limitations of claim 36 are disclosed above. R1, Jeong, and Yang disclose physical layer scheduling signaling addressed with the T-CRNTI in claim 1. R1 does not teach but Liu discloses a search space corresponding to the physical layer scheduling signaling is a common search space (paragraph 58: The common search space is used to monitor an MPDCCH of which the CRC is scrambled by Temporary C-RNTI).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in R1 a search space corresponding to the physical layer scheduling signaling is a common search space.
The motivation would have been for random access response (paragraph 58).

Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive. 
In pages 8-11 of Remark, the Applicant argues that Chatterjee does not teach “a search space corresponding to the physical layer scheduling signaling addressed by using the C-RNTI is a UE-specific search space.” 
Examiner notes that a newly discovered reference, Yang, disclosed the claimed limitation. Thus, the argument is moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466   

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466